Citation Nr: 1703324	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  98-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for right shoulder injury with recurrent dislocations.

2. Entitlement to service connection for left shoulder injury with recurrent dislocations.

3. Entitlement to service connection for right elbow joint condition.

4. Entitlement to a combined 10 percent evaluation under the provisions of                     38 C.F.R. § 3.324, based on having multiple, noncompensable service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This case originally came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 1997 rating decision of the                          VA Regional Office (RO) in Phoenix, Arizona.  A Board videoconference hearing was held October 2016 before the undersigned Veterans Law Judge.    

There is extensive procedural history.  Pertinent to these matters, a February 2001 Board decision reopened claims for service connection for right and left shoulder disorders, remanding the reopened claims.  Further remanded was a claim for a combined 10 percent rating under section 3.324.  When last before the Board in June 2009 the case was again remanded.  Thereafter, the Veteran appealed the RO denial of service connection for right elbow joint condition (apart from forearm laceration scar, that being already adjudicated service-connected).     

During the hearing the Veteran raised issues of service connection for left eye and bilateral hearing loss disability.  Both were denied several years ago by the Regional Office and not appealed from.  Accordingly, petitions to reopen service connection for left eye disorder and hearing loss are referred to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

This case has been pending many years, but further remand is unavoidable.                The current VA Compensation and Pension examination history is not adequate, and the Board needs a better informed record.

Regarding the right elbow joint disability, a  June 2012 VA examination diagnosed          elbow strain.  The ensuing opinion did not specifically address whether right elbow disability was directly incurred in service.  The examiner, a VA physician assistant, did say that the condition was less likely due to the service-connected forearm laceration (same region), rationalizing the scar never did deep tissue damage, and joint damage was not possible from superficial laceration injury.  Nor did the examiner address direct service connection; or possibility of chronic aggravation by service-connected disability, as basis for secondary service connection per 38 C.F.R. § 3.310(b).  Re-examination is required.
	
The Veteran was last examined for his bilateral shoulder condition in September 2006, which could not link the current disability to service in part, because there was no documented bilateral shoulder dislocation in service.  Nevertheless, the Veteran and another lay affiant have stated that he did have dislocation in service and after service. The accounts are presumed competent, and thus, the 2006 examination is inadequate.  

The claim for compensation under 38 C.F.R. § 3.324 is inextricably intertwined with the above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient records, and associate them with the Veterans Benefits Management System (VBMS) electronic file.

2. Schedule the Veteran for VA examination with an orthopedist.  The VBMS and "Virtual VA" records databases must be provided to and reviewed by the examiner in conjunction with the examination.                   All indicated tests and studies should be performed (including x-rays), and all findings should be set forth    in detail. 

Bilateral shoulder disability:  The examiner should initially provide definitive diagnosis as to whether the Veteran manifests right and/or left shoulder disability.  Then provide an opinion whether the diagnosed disorders             at least as likely as not (50 percent or greater probability) were incurred in service or are otherwise etiologically related to service, based on in-service documentation and the Veteran's reported lay history.  The examiner should further give proper acknowledgement to the competent statements by the Veteran and his ex-spouse that he had bilateral shoulder dislocations in service and for a good time period afterwards, even if not otherwise documented.  Consider finally, the Veteran's ongoing assertions that his current shoulder problems are symptomatic/otherwise resultant of his existing service-connected malaria.  Please indicate and address prior examination history. 

Right elbow joint disability:  The examiner should determine initially whether the Veteran has present right elbow joint disability (distinguished from already service-connected right arm laceration scar).  Then opine whether the diagnosed disorder at least as likely as not (50 percent or greater probability) was incurred in service or is otherwise etiologically related to service, based on            in-service documentation of the original injury and               the Veteran's reported history.  

Then further opine whether right elbow joint disability is secondary to service-connected right arm laceration car, based on initial causation and/or chronic aggravation of the same. Please indicate and address prior examination history. 

The examiner must provide a complete rationale for               all opinions offered.  If however, the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. Review the claims file.  If any of the directives specified in this remand have not been implemented,     take proper corrective action.  Stegall v. West, 11 Vet. App. 268 (1998). 

4. Then readjudicate the claims on appeal based upon all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of  the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment. 

 The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



